department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-601744-99 uilc memorandum for assistant district_counsel delaware- maryland from kathryn a zuba chief branch general litigation subject offsetting refunds to offers in compromise this is in response to the memorandum from your office dated date requesting an advisory opinion this document is not to be cited as precedent issue may the internal_revenue_service retain a refund for the taxable_year where an offer_in_compromise is accepted during and the form_656 states that refunds for tax periods extending through the calendar_year that the offer is accepted will be retained but the acceptance letter states that refunds made in for the prior tax_year will be retained conclusion the service may retain the refund for because the form_656 not the acceptance letter contains the terms governing the offer agreement facts the form_656 provides in item g in relevant part as follows irs will keep any refund including interest due to me us because of overpayment of any_tax or other liability for tax periods extending through the calendar_year that irs accepts the offer i we may not designate a refund to which the irs is entitled to be applied to estimated_tax payments for the following year gl-601744-99 the acceptance letter reads in relevant part as follows additionally please remember that the conditions of the offer include the provision that as additional consideration for the offer we will retain any refunds or credits that you may be entitled to receive for xx or for earlier tax years this includes refunds you receive in xx for any overpayments you made in xx or in earlier years when the offer_in_compromise package is prepared for approval by appropriate service personnel the xx in the acceptance letter is filled in with the current_year thus where a revenue_officer forwards an offer package for approval towards the end of a calendar_year but the offer is not finally accepted by the service until the beginning of the next year the form_656 and the acceptance letter provide conflicting information about the refunds that the service will retain for example when the service sends the acceptance letter and offer package to district counsel’s office for review and approval at the end of but the offer is not formally accepted until the beginning of the language in form_656 states that the refund for the year be retained by the service but the acceptance letter provides that the service will retain refunds for the year and prior years law and analysis the offer_in_compromise agreement is a contractual agreement between the internal_revenue_service and the taxpayer see 301_fsupp_871 d s c aff’d 422_f2d_1331 4th cir as a contract the offer_in_compromise is subject_to the rules governing general contract law 303_f2d_1 c c a fla appeal after remand 328_f2d_602 5th cir 178_fsupp_426 d conn the terms of the offer agreement are contained in the form_656 the acceptance letter serves to convey to the taxpayer that the service has accepted the offer as a document intended to convey the service’s acceptance of the offer it may not modify or alter those terms see generally corbin on contract sec_456 rev ed an expression of assent that changes the terms of the offer in any material respect is not an acceptance of a contract the language in the letter should therefore reflect the terms contained in the form_656 and should not modify or alter those terms the situation you have requested our advice on arises because the acceptance letter is completed prior to approval of the offer and the year s for which the service may retain the refunds is specified in the body of the letter at the time the letter is prepared in situations where the offer is accepted in a year after the compromise package is prepared the date included in the acceptance letter should gl-601744-99 be revised to reflect the year in which the letter is dated prior to being sent to the taxpayer to the extent that the acceptance letter contains language that appears to be inconsistent with the terms contained in the form_656 it is our position that the parties are bound by the provisions contained in the form_656 since the offer provides specifically that the service will retain any refund including interest for tax periods extending through the calendar_year that irs accepts the offer the service may retain any refund for the calendar_year in which the offer is accepted and any prior years thus in the hypothetical case you described to us where the offer was accepted in the year the service is entitled under the terms of the agreement to retain the refund if you have any further questions please call the branch telephone number cc assistant regional_counsel gl southeast region
